ITEMID: 001-5286
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: LEE v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British national, born in 1949 and living in Pensby, England.
On 10 March 1997 the applicant, at the time a police sergeant, was suspended from duty for four months on account of his failure to co-operate in an internal investigation into allegations that a police officer had been illegally supplying steroids. The Discipline Officer of the Police Complaints and Discipline Department alleged that the applicant had attempted to pervert the course of justice and had deliberately withheld information. Another police officer received a similar suspension.
According to the applicant, pressure was brought to bear on him to lie in order to incriminate the police officer. Although questioned under caution, he was not allowed to see a solicitor. Criminal charges were not brought against the applicant on the advice of the Crown Prosecution Service (“CPS”). According to the CPS, there was insufficient evidence to charge the applicant.
The applicant’s suspension was lifted in July 1997 and he returned to duty. The applicant continued to complain about the way he had been treated by the Discipline Officer and his investigating team.
The applicant was due to retire on grounds of ill-health on 30 March 1998. On 10 March 1998 he was informed that he faced disciplinary proceedings for having failed to provide a statement for the purposes of the investigation into the above-mentioned drug allegations. The charge was that of neglect of duty.
The disciplinary hearing, chaired by the Chief Constable of Merseyside Police, took place over four days in September 1998. The applicant was legally represented. On 16 September 1998 the applicant was found guilty of neglect of duty and received a reprimand. In the conclusion of the Chairman:
“A police officer has a duty to make statements, he/she has a duty to clarify and remove ambiguities if asked, and should get on with it. ... An investigating officer does not and should not have to negotiate over statements from a police officer. There should not be any delays or arguments about what officers may wish to say or what they feel is appropriate to say. Police officers have to tell what they know and get on with it.”
On 19 March 1999 the Secretary of State dismissed the applicant’s appeal under section 37 of the Police Act 1964 as amended. The Secretary of State approved the Chairman’s conclusion and further added that he believed that the applicant was aware that there was more information that he could have provided and which was wanted, and that he should have co-operated. The Secretary of State also found that the Chairman had taken sufficient account of the applicant’s submissions that he was the victim of an abuse of process as well as of his assertion that a statement produced during the disciplinary hearing had been forged.
